Citation Nr: 1237059	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral lower extremity disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in September 2010.  At the time, the Board noted that the RO had characterized the issue as service connection for right great toe fracture, claimed as leg problems due to Agent Orange exposure.  However, it is clear that the claim's scope is greater than this, in light of statements of record.  Accordingly, the Board rephrased the issue in September 2010 to more accurately reflect its scope.  

In May 2012 statements, the Veteran appears to be claiming non-service-connected pension, including based on the need for regular aid and attendance.  This matter has not been addressed by the RO and so it is referred to the RO for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran has claimed service connection for bilateral lower extremity disability, including left and right great toe fractures, left and right knee arthritis, and disability manifested by weakness, pain, burning, and numbness.  He alleges that it is due to Agent Orange exposure and to exposure to insecticide in service.  He asserts that his legs have burned since 1973, that now they are almost all numb, and that they are painful and weak.  In April 2009, he indicated that he had fallen down and hurt himself due to poisoned muscles in his legs from Agent Orange exposure and insecticide exposure.  This in turn had caused a right big toe fracture.  He served in Vietnam, and so it is presumed that he was exposed to Agent Orange in service.  38 C.F.R. § 3.307(a)(6) (2012).  

Although not clear, the claimed pain, burning, and numbness complaints could be a manifestation of peripheral neuropathy, and the Board notes that there is a presumption of service connection for acute or subacute peripheral neuropathy based on Agent Orange exposure.  In addition to demonstrating service connection by way of a presumption, a Veteran may also show a direct link to service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Under these circumstances, the Board found in September 2001 that a VA examination and etiology opinion are appropriate to assist the Veteran.  38 C.F.R. § 3.159 (2012); McLenden v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that there were attempts to examine the Veteran on remand.  After the Veteran failed to report for a VA examination in April 2012, he indicated in May 2002 that he missed the appointment due to extenuating circumstances of being in a nursing home.  He was not informed of the examination until 2 days before it was to take place.  He tried to go to the examination in a wheelchair, but the administration at the nursing home did not call for a ramp van to load him for transport, and he was too weak to get out of his wheelchair and into the taxi that came to take him to the examination.  The Board finds, as requested by the Veteran's representative in September 2012, that this constituted good cause for the Veteran's failure to report for that VA examination.  See 38 C.F.R. § 3.655 (2012).  Accordingly, remand for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination of the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any necessary tests should be conducted.  The examiner should clearly list all disabilities of the lower extremities found on examination, to include any neuropathies, arthritis, fractures, etc.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lower extremity disabilities, including the Veteran's right and left great toe fractures, his right and left knee arthritis, and any diagnosed disorder accounting for pain, weakness, burning, and/or numbness, are related to any in-service finding or event, including Agent Orange exposure or being exposed to pesticides.  It should be presumed that he was exposed to Agent Orange and pesticides in service.  A rationale for all such opinions should be furnished. 

In the event the Veteran is unable to attend the examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and for an opinion in response to the above directive.

2.  After completion of the above, the RO should review the claims file and determine if service connection for any bilateral lower extremity disabilities is warranted.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


